 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                           `WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7
           FRASER ROTCHFORD,
 8                                                        CASE NO. 3:19-CV-05139-RJB-JRC
                                 Plaintiff,
 9                                                        ORDER ADOPTING REPORT AND
                   v.                                     RECOMMENDATION
10
           PENINSULA REGIONAL
11         NETWORK OMBUDSMEN,

12                               Defendant.

13         The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

14 Richard Creatura, and the remaining record, no objections having been filed, does hereby find

15 and ORDER:

16         (1)     The Court adopts the Report and Recommendation (Dkt. 9).

17         (2)     This matter is dismissed without prejudice.

18         DATED this 9th day of July, 2019.

19

20                                       A
                                         ROBERT J. BRYAN
21
                                         United States District Judge
22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
